                2:19-mj-07233-EIL # 1                       Page 1 of 19
                                                                                                                                                  E-FILED
                                                                                                 Wednesday, 20 November, 2019 04:18:04 PM
                                                                                                               Clerk, U.S. District Court, ILCD
AO 106A (08/ 18) A    lication for a Warrant b Tele hone or Other Reliable Electronic Means



                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                            Central District of Illinois

                In the Matter of the Search of                                 )
          (Briej(v describe the property lo be searched
           or idell/ify the person by name and address)
                                                                               )
                                                                                              Case No. 19-MJ-7    ~
                                                                                                                       33
                                                                               )
  White iPhone 8 Plus, Model MQ9F2LUA, Serial No.                              )
  F17W32PMJCM1, IMEI 35 301109 193434 9, more                                  )
                                                                               )
            particularly described in Att. A

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idenl!fy 1he person or describe the
property lo be searched and give ifs /ocaliun) :
  White iPhone 8 Plus , Model MQ9F2LUA, Serial No. F17W32PMJCM1, IMEI 35 301109 193434 9, more particularly
  described in Att. A
located in the         Central      District of - - - - -Illinois
                                                          ---              , there is now concealed (ide111ifi.• the
person or describe !he property lo be se i=ed):
 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                 rif evidence of a crime ;
                 rif contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                                 Offense Description
        18 USC Section 2252A                       Child Pornography Trafficking
        18 USC Section 2251 (a)                    Sexual Exploitation of a Child
        18 USC Section 1591                        Sex Trafficking of a Minor
         The application is based on these facts:
        See Affidavit of FBI SA Michael A Carter


          rif   Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending dale if more lhan I days:                                        J is requested under
            18 U.S.C. § 3103a, the basis of which is set forth on e       ched sh
                                                                              s/Michael Carter


                                                                                               Michael A Carter, Special Agent, FBI
                                                                                                        Printed name and tille

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone
                                                                                     s/Eric Long
Date:            11/20/2019


City and state: Urbana, Illinois
                                                                                                        Prin!ed name and tille
                          2:19-mj-07233-EIL # 1             Page 2 of 19




                                                               AFFIDAVIT

                             I, Michael A. Carter, Special Agent of the Federal Bureau of Investigation (FBI),

                      United States Department of Justice, having been first duly sworn, do hereby depose and

                      state as follows:

                                          INTRODUCTION AND AGENT BACKGROUND

                             1.     I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI),

                      assigned to the Springfield, Illinois, Division. I have been employed as a Special Agent

                      for the FBI since August 2016. As part of my duties, I investigate violations of federal law

                      relating the online exploitation of children, including violations pertaining to the illegal

                      possession, receipt, transmission, and production of material depicting the sexual

                      exploitation of minors. Prior to becoming a Special Agent with the FBI, I was a Police

                      Officer for the Johnson City Police Department in Johnson City, Tennessee, for

                      approximately five years and three months. During my tenure, I investigated various

                      misdemeanor and felony violations of law, and was the affiant on numerous state search

                      warrants.

                             2.     I am an "investigative or law enforcement officer" of the United States

                      within the meaning of Section 2510(7) of Title 18, United States Code, and am empowered

                      by law to conduct investigations of, and to make arrests for, child exploitation and child

                      pornography offenses enumerated in Title 18, United States Code, Sections 2252 and

                      2252A et seq. As an FBI Special Agent, I am authorized to execute warrants issued under

                      the authority of the United States.



                                                                    1




- - ------ ----.- -
                    2:19-mj-07233-EIL # 1          Page 3 of 19




                           3.   I make this affidavit in support of an application under Rule 41 of the

                 Federal Rules of Criminal Procedure for a search warrant authorizing the examination of

                 property- an electronic device -which is currently in law enforcement possession, and

                 the extraction from that property of electronically stored information described in

                 Attachment B.

                       4.       This affidavit is intended to show only that there is sufficient probable

                 cause for the requested warrant and does not set forth all of my knowledge about this

                 matter.

                                     IDENTIFICATION OF THE DEVICE TO BE EXAMINED

                       5.       The property to be searched is a White iPhone 8 Plus, Model MQ9F2LL/ A,

                Serial No. F17W32PMJCM1, IMEi 35 301109 193434 9, hereinafter the "Device." The

                Device is currently located at the FBI, Champaign Resident Agency, 2117 W. Park Ct.,

                Champaign, Illinois 61821.

                       6.       The applied-for warrant would authorize the forensic examination of the

                Device for the purpose of identifying electronically stored data particularly described in

                Attachment B, which items constitute instrumentalities, fruits, and evidence of the

                violations of Title 18, United States Code, Sections 2252, 2252A, 2251(a) and 1591.

                       7.       The statements contained in this affidavit come from my personal

                observations, my training and experience, and information obtained from other agents,

                law enforcement officers, and witnesses. Since this affidavit is being submitted for the

                limited purpose of securing a search warrant, I have not included each and every fact

                known to me concerning this investigation. I have set forth only the facts that I believe

                                                             2




- - - - - -- - -- - ---------- .   . ..
   2:19-mj-07233-EIL # 1           Page 4 of 19




are necessary to establish probable cause to believe that evidence, fruits, and

instrumentalities of the violations of Title 18, United States Code, Sections 2252, 2252A,

2251(a) and 1591 are presently located on the Device. Unless specifically indicated

otherwise, all conversations and statements described in this affidavit are related in

substance and in part only.

                                 RELEVANT STATUTES

       8.      This investigation concerns alleged violations of Title 18, U.S.C. § 2252A

relating to material involving the sexual exploitation of minors:

            a. Child Pornogr~phy Trafficking (18 U.S.C. § 2252): This investigation
               concerns alleged violations of 18 U.S.C. § 2252, which generally prohibits
               a person from knowingly transporting, shipping, receiving, distributing,
               reproducing for distribution, or possessing any visual depiction of minors
               engaging in sexually explicit conduct when such visual depiction was
               either mailed or shipped or transported in interstate or foreign commerce
               by any means, including by computer, or when such visual depiction was
               produced using materials that had traveled in interstate or foreign
               commerce. It is also a crime to attempt to commit this offense.


            b. Child Pornography Trafficking (18 U.S.C. § 2252A): This investigation
               also concerns alleged violations of 18 U.S.C. § 2252A, which generally
               prohibits a person from knowingly mailing, transporting, shipping,
               receiving, distributing, reproducing for distribution, or possessing any
               child pornography, as defined in 18 U.S.C. § 2256(8), when such child
               pornography was either mailed or shipped or transported in interstate or
               foreign commerce by any means, including by computer, or when such
               child pornography was produced using materials that had traveled in
               interstate or foreign commerce. It is also a crime to attempt to commit this
               offense.




                                             3
   2:19-mj-07233-EIL # 1          Page 5 of 19




           c. Sexual Exploitation of a Minor: This investigation also concerns alleged
              violations of 18 U.S.C § 2251(a) prohibits any person from employing,
              using, persuading, inducing, enticing, or coercing any minor to engage in,
              or having a minor assist any other person to engage in, any sexually
              explicit conduct for the purpose of producing any visual depiction of such
              conduct if such person intends the visual depiction to be transported in
              interstate or foreign commerce, by any means, including by using any
              means or facility of interstate or foreign commerce or mail, or the person
              transports such visual depiction in interstate or foreign commerce, by any
              means, including by using any means or facility of interstate or foreign
              commerce or mail.


           d. Sex Trafficking of Minors: This investigation also concerns alleged
              violations of 18 U.S.C §§ 1591 and 1594, criminalize sex trafficking of
              minors specifically making it unlawful for anyone who knowingly in or
              affecting interstate or foreign commerce, recruits, entices, harbors,
              transports, provides, obtains, advertises, maintains, patronizes or solicits
              by any means, a person or benefits, financially or by receiving anything of
              value, from the participation in a venture, knowing or in reckless
              disregard of the fact that the person had not attained the age of 18 and will
              be caused to engage in a commercial sex act, and attempts and conspires
              to do the same.


                                 TECHNICAL TERMS

      9.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

           a. Wireless telephone: A wireless telephone (or mobile telephone, or
              cellular telephone) is a handheld wireless device used for voice and data
              communication through radio signals. These telephones send signals
              through networks of transmitter/receivers, enabling communication with
              other wireless telephones or traditional "land line" telephones. A wireless
              telephone usually contains a "call log," which records the telephone
              number, date, and time of calls made to and from the phone. In addition
              to enabling voice communications, wireless telephones offer a broad range

                                            4
2:19-mj-07233-EIL # 1        Page 6 of 19




        of capabilities. These capabilities include: storing names and phone
        numbers in electronic "address books;" sending, receiving, and storing
        text messages and e-mail; taking, sending, receiving, and storing still
        photographs and moving video; storing and playing back audio files;
        storing dates, appointments, and other information on personal calendars;
        and accessing and downloading information from the Internet. Wireless
        telephones may also include global positioning system ("GPS")
        technology for determining the location of the device.

     b. Digital camera: A digital camera is a camera that records pictures as
        digital picture files, rather than by using photographic film. Digital
        cameras use a variety of fixed and removable storage media to store their
        recorded images. Images can usually be retrieved by connecting the
        camera to a computer or by connecting the removable storage medium to
        a separate reader. Removable storage media include various types of
        flash memory cards or miniature hard drives. Most digital cameras also
        include a screen for viewing the stored images. This storage media can
        contain any digital data, including data unrelated to photographs or
        videos.

     c. Portable media player: A portable media player (or "MP3 Player" or
        iPod) is a handheld digital storage device designed primarily to store and
        play audio, video, or photographic files. However, a portable media
        player can also store other digital data. Some portable media players can
        use removable storage media. Removable storage media include various
        types of flash memory cards or miniature hard drives. This removable
        storage media can also store any digital data. Depending on the model, a
        portable media player may have the ability to store very large amounts of
        electronic data and may offer additional features such as a calendar,
        contact list, clock, or games.

     d. GPS: A GPS navigation device uses the Global Positioning System to
        display its current location. It often contains records the locations where it
        has been. Some GPS navigation devices can give a user driving or
        walking directions to another location. These devices can contain records
        of the addresses or locations involved in such navigation. The Global
        Positioning System (generally abbreviated "GPS") consists of 24
        NAVSTAR satellites orbiting the Earth. Each satellite contains an
        extremely accurate clock. Each satellite repeatedly transmits by radio a

                                       5
2:19-mj-07233-EIL # 1       Page 7 of 19




        mathematical representation of the current time, combined with a special
        sequence of numbers. These signals are sent by radio, using specifications
        that are publicly available. A GPS antenna on Earth can receive those
        signals. When a GPS antenna receives signals from at least four satellites,
        a computer connected to that antenna can mathematically calculate the
        antenna's latitude, longitude, and sometimes altitude with a high level of
        precision.

     e. PDA: A personal digital assistant, or PDA, is a handheld electronic device
        used for storing data (such as names, addresses, appointments or notes)
        and utilizing computer programs. Some PDAs also function as wireless
        communication devices and are used to access the Internet and send and
        receive e-mail. PDAs usually include a memory card or other removable
        storage media for storing data and a keyboard and/ or touch screen for
        entering data. Removable storage media include various types of flash
        memory cards or miniature hard drives. This removable storage media
        can store any digital data. Most PDAs run computer software, giving
        them many of the same capabilities as personal computers. For example,
        PDA users can work with word-processing documents, spreadsheets, and
        presentations. PD As may also include global positioning system ("GPS")
        technology for determining the location of the device.

     f. Pager: A pager is a handheld wireless electronic device used to contact an
        individual through an alert, or a numeric or text message sent over a
        telecommunications network. Some pagers enable the user to send, as
        well as receive, text messages.

     g. IP Address: An Internet Protocol address (or simply "IP address") is a
        unique numeric address used by computers on the Internet. An IP
        address is a series of four numbers, each in the range 0-255, separated by
        periods (e.g., 121.56.97.178). Every computer attached to the Internet
        computer must be assigned an IP address so that Internet traffic sent from
        and directed to that computer may be directed properly from its source to
        its destination. Most Internet service providers control a range of IP
        addresses. Some computers have static-that is, long-term-IP addresses,
        while other computers have dynamic-that is, frequently changed- IP
        addresses.



                                      6
   2:19-mj-07233-EIL # 1           Page 8 of 19




             h. Internet: The Internet is a global network of computers and other
                electronic devices that communicate with each other. Due to the structure
                of the Internet, connections between devices on the Internet often cross
                state and international borders, even when the devices communicating
                with each other are in the same state.

       10.      Based on my training, experience, and research, and from consulting the

manufacturer's advertisements and product technical specifications available online at

https://www.apple.com/shop/buy-iphone/iphone-8, I know that the Device has

capabilities that allow it to serve as a wireless telephone, digital camera, portable media

player, GPS navigation device, and PDA. In my training and experience, examining data

stored on devices of this type can uncover, among other things, evidence that reveals or

suggests who possessed or used the device.

                                    INVESTIGATION

      11.      In October 2019, the National Center for Missing and Exploited Children

reported CyberTip #56544524 to the Internet Crimes Against Children Task Force. The

reporting Electronic Service Provider (ESP}, Facebook, located evidence of the transfer of

a lewd, pornographic image between a minor female, Jane Doel, 1 born in February 2005

and Ian J. Dukes, a thirty-six year old adult male. The image depicted a female subject

holding her genitalia with her hand.

      12.      According to the information provided by Facebook, the image described

above was uploaded on July 26, 2019, at 01:55:28 UTC. Facebook provided an excerpt of

messages immediately preceding and following the uploaded image:


      1 The names of the minors involved in this investigation are known to law
enforcement, but not referenced here to protect their privacy. 18 U.S.C. 3509(d).
                                             7
    2:19-mj-07233-EIL # 1              Page 9 of 19




           (July 26, 2019 at 01:54:40 UTC) Ian Dukes: Ok
           (July 26, 2019 at 01:55:18 UTC) Jane Dael: Just save the video
           (July 26, 2019 at 01:55:23 UTC) Jane Dael: And you can see it later.
           (July 26, 2019 at 01:55:28 UTC) Jane Dael: This image was uploaded.
           (July 26, 2019 at 01:55:41 UTC) Jane Doel: Thats a screen shot of a video.
           (July 26, 2019 at 01:56:03 UTC) Ian Dukes: Ok.
           (July 26, 2019 at 01:56:11 UTC) Jane Doe1: ... .

       13.       Facebook provided Facebook profile information for both Jane Doel and

Dukes, which indicated that Jane Doel was a 14 year old minor female, who had an

associated email address from a local area school. Dukes' profile contained the following

information:

       Recipient Name: Ian Dukes
       Age: 36
       DOB: 01/17/1983
       Gender: Male
       Screen Name: ian.dukes.10
       Profile URL: http://www.facebook.com/ ian.dukes.10
       Account ID: 100008772662490

       14.       I learned that Jane Doel is a student at a local area high school.

       15.       I believe the ian.dukes.10 2 Facebook account is associated with Ian J. Dukes,

a 36 year old white male, who lives in the Georgetown, Illinois area, based on the same

date of birth listed in the CyberTip for this profile.

       16.       During the course of this investigation, I became aware of three other

reports involving inappropriate solicitation of minors to area law enforcement authorities

involving Dukes.




       2   The ian.dukes.10 account appears to no longer be active.
                                                 8
    2:19-mj-07233-EIL # 1         Page 10 of 19




       17.    On August 28, 2019, an adult female, S.R., reported to the Danville Police

Department that her ex-boyfriend, Ian Dukes, solicited her minor daughter, Jane Doe2,

for sex and that this conversation occurred through Facebook messenger.

       18.    Jane Doe2 reported that this conversation occurred when she was a

freshman in high school, over the summer, after her birthday, which was in April. Dukes

was staying at her residence temporarily. Dukes began texting her on Facebook,

messenger asking her if she would have sex with him. She said that he did not directly

ask her but referenced sexual acts. She tried to ignore him, deleted the messages, and

eventually told her morn what happened.

       19.   S.R. also reported prior incidents with Dukes that concerned her. S.R. stated

that Dukes tried to solicit her other minor daughter, Jane Doe3, five years prior, when her

daughter was approximately thirteen years old. Dukes would get Jane Doe3 high and try

to convince her to have sex with him. She said she reported this to Georgetown Police. (I

have confirmed that S.R. reported an incident in 2015 involving Dukes and Jane Doe3)

S.R. also remembered when she was pregnant with her now six year old son, she saw

images of nude children on Dukes' phone. She described one image depicting an eight

or ten year old female sitting on a toilet and using her fingers to spread open her labia.

This image appeared to have been sent to him from the parent of that child. She stated

she told her mother about the images, but did not report them to law enforcement at

the time.

       20.   In reference to Georgetown Police Department report, in February 2015,

S.R. reported that Dukes had inappropriately touched her daughter, Jane Doe3, then 13

                                            9
    2:19-mj-07233-EIL # 1          Page 11 of 19




years old. S.R. and Dukes lived together at the time of the incident. According to the

report, Jane Doe3 said Dukes would send her inappropriate text messages, including,

"Have you ever wanted to be fingered?" Jane Doe3 said Dukes would send the rp.essages

to her mother's cell phone and instructed her to delete the messages after they were

received. Jane Doe3 believed the messages were sent to her in the spring of 2014, making

her 13 years old at the time. Jane Doe3 also described a time when Dukes asked if she

wanted to smoke a cigarette with him. Jane Doe3's response of "not yet" auto- corrected

to "not wet." Dukes replied that he could "make her wet." Jane Doe3 advised Dukes is

the one who got her to start smoking cigarettes and introduced her to marijuana. Jane

Doe3 said Dukes only touched her one time while at their apartment. Dukes touched her

on the upper thigh. Jane Doe3 told the Georgetown Police Department that it was the

only time he tried to touch her.

       21.    I also located another report to the Danville Police Department in August

2014, by Katelynn A. Knaak, regarding IanJ. Dukes soliciting a 12 year old female for sex.

Knaak, an adult female known to law enforcement to engage in prostitution, was

speaking with Dukes, a client, via text message when he asked if she knew of any young

girls interested in having sex. Knaak told investigators she did not know any young girls,

but lied to "Ian" and stated she knew a 12 year old. "Ian" replied "perfect." The

conversation continued and "Ian" eventually agreed to pay the 12 year old $200.00 for

sex, and Knaak would receive $100.00 for a finder's fee. The cell phone conversation was

documented by the Danville Police Department.



                                           10
    2:19-mj-07233-EIL # 1         Page 12 of 19




       22.    On November 15, 20}-9, Illinois State Police Special Agent Jennifer Smit and

I interviewed Jane Doel. She stated that she met Dukes through a friend who is in eighth

grade and whose mother is a friend of Dukes. Jane Doel said that Dukes offered her

money and drugs in exchange for sex and they communicated primarily through

Facebook messenger. Jane Doel said Dukes would pick her and her friend up in Urbana,

Illinois and drive around offering to buy them food and snacks. Jane Doel described that

on one occasion in July 2019, Dukes met her alone at Crystal Lake Park in Urbana, Illinois

and took her to the parking lot of Ambucs Park (also in Urbana, Illinois). She said that

they engaged in vaginal sexual intercourse on that day. Dukes paid her $40 and some

"weed" for this encounter. When asked about the images sent to Dukes, she stated that

the images could have depicted her, but claimed that another friend of hers sent the

images to Dukes, using her account. She said that she did not delete the messages from

her account. At the time of the writing of this affidavit, I have received written consent

from Jane Doel and her foster mother to take over her Facebook Messenger Account. I

received written consent from the Illinois Department of Children and Family Services

(DCFS) at 3:55 p.m. on November 19, 2019, signed by Jane Dael's legal guardian, DCFS

employee Janet Ahern.

      23.    While speaking to Jane Doel' s foster mother, I learned that she had

purchased an !Phone 8 plus for Jane Doel to use. She stated that sometime during the

week of November 3, 2019, she was going through Jane Doel' s phone to ensure that she

wasn't doing anything inappropriate. She noticed lewd messages in both Facebook

messenger and text messages and deleted the ones she believed were inappropriate. The

                                           11
    2:19-mj-07233-EIL # 1            Page 13 of 19




foster mother purchased the phone, paid the bill, and exercised parental controls over the

device. As the owner of the device, I asked her for written consent to take possession of

the phone, to which she granted consent. I explained to her that the device would not be

examined until a search warrant was applied for and granted.

       24.      I know based on my training and experience that forensic artifacts can be

forensically recovered from a device, even if text messages and/ or images have been

deleted from an application.

                  ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       25.      Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.

      26.       Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only electronically stored information that might serve as

direct evidence of the crimes described on the warrant, but also forensic evidence that

establishes how the Device was used, the purpose of its use, who used it, and when.

There is probable cause to believe that this forensic electronic evidence might be on the

Device because:

             a. Data on the storage medium can provide evidence of a file that was once
                on the storage medium but has since been deleted or edited, or of a
                deleted portion of a file (such as a paragraph that has been deleted from a
                word processing file).




                                              12
    2:19-mj-07233-EIL # 1           Page 14 of 19




            b. Forensic evidence on a device can also indicate who has used or controlled
               the device. This "user attribution" evidence is analogous to the search for
               "indicia of occupancy" while executing a search warrant at a residence.

            c. A person with appropriate familiarity with how an electronic device
               works may, after examining this forensic evidence in its proper context, be
               able to draw conclusions about how electronic devices were used, the
               purpose of their use, who used them, and when.

            d. The process of identifying the exact electronically stored information on a
               storage medium that is necessary to draw an accurate conclusion is a
               dynamic process. Electronic evidence is not always data that can be
               merely reviewed by a review team and passed along to investigators.
               Whether data stored on a computer is evidence may depend on other
               information stored on the computer and the application of knowledge
               about how a computer behaves. Therefore, contextual information
               necessary to understand other evidence also falls within the scope of the
               warrant.

            e. Further, in finding evidence of how a device was used, the purpose of its
               use, who used it, and when, sometimes it is necessary to establish that a
               particular thing is not present on a storage medium.

      27.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device

consistent with the warrant.      The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire medium,

that might expose many parts of the device to human inspection in order to determine

whether it is evidence described by the warrant.

      28.      Manner ofexecution. Because this warrant seeks only permission to examine

a device already in law enforcement's possession, the execution of this warrant does not

involve the physical intrusion onto a premises.         Consequently, I submit there is



                                            13
    2:19-mj-07233-EIL # 1          Page 15 of 19




reasonable cause for the Court to authorize execution of the warrant at any time in the

day or night.

                                     CONCLUSION

       29.      I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Device described in Attachment A to seek the items

described in Attachment B.

                                                   Respectfully submitted,
                                                 s/Michael Carter



                                                                     ecial Agent
                                                   Federal Bureau of Investigation

Subscribed and sworn to before me this 20th day of November, 2019.
s/Eric Long


Eric I. Lon    a trate Judge
United States District Court




                                            14
    2:19-mj-07233-EIL # 1        Page 16 of 19




                                     Attachment A

                                Property to be Searched

       The property to be searched is a White iPhone 8 Plus, Model MQ9F2LL/ A, Serial

No. F17W32PMJCM1, IMEi 35 301109193434 9, hereinafter the "Device." The Device is

currently located at the FBI, Champaign Resident Agency, 2117 W. Park Ct., Champaign,

Illinois 61821.


       This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.




                                          15
   2:19-mj-07233-EIL # 1         Page 17 of 19




                                     Attachment B

                             Particular Items to Be Seized

1. All records on the Device described in Attachment A that relate to violations of Title
   18, United States Code, Sections 2252, 2252A, 2251(a) and 1591 and involve Ian J.
   Dukes since March 1, 2019, including:

              a.     Any and all notes, documents, records, or correspondence, in any
      format and medium (including, but not limited to, envelopes, letters, papers, e-
      mail messages, chat logs and electronic messages, and handwritten notes)
      pertaining to the possession, receipt, or distribution of child pornography as
      defined in Title 18, United States Code, Section 2256(8) or to the possession,
      receipt, or distribution of visual depictions of minors engaged in sexually explicit
      conduct as defined in Title 18, United States Code, Section 2256(2) or sex
      trafficking.

             b.     In any format and medium, all originals, computer files, copies, and
      negatives of child pornography as defined in Title 18,_United States Code, Section
      2256(8), visual depictions of minors engaged in sexually explicit conduct as
      defined in Title 18, United States Code, Section 2256(2), or child erotica.

             c.     Any and all address books, names, and lists of names and addresses
      of individuals who may have been in communication by use of the computer or
      by other means for the purpose of distributing or receiving child pornography as
      defined in Title 18, United States Code, Section 2256(8) or visual depictions of
      minors engaged in sexually explicit conduct as defined in Title 18, United States
      Code, Section 2256(2) or engaging in sex trafficking.

              d.     Any and all notes, documents, records, or correspondence, in any
      format or medium (including, but not limited to, envelopes, letters, papers, e-mail
      messages, chat logs and electronic messages, and handwritten notes), identifying
      persons transmitting, through interstate or foreign commerce by any means,
      including, but not limited to, by the United States Mail or by computer, any child
      pornography as defined in Tile 18, United States Code, Section 2256(8) or any
      visual depictions of minors engaged in sexually explicit conduct, as defined in
      Title 18, United States Code, Section 2256(2) or sex trafficking.

                                           16
    2:19-mj-07233-EIL # 1         Page 18 of 19




              e.     Any and all notes, documents, records, or correspondence, in any
       format or medium (including, but not limited to, envelopes, letters, papers, e-mail
       messages, chat logs and electronic messages, other digital data files and web cache
       information) concerning the receipt, transmission, or possession of child
       pornography as defined in Title 18, United States Code, Section 2256(8) or visual
       depictions of minors engaged in sexually explicit conduct, as defined in Title 18,
       United States Code, Section 2256(2) or sex trafficking.

              f.     Any and all notes, documents, records, or correspondence, in any
       format or medium (including, but not limited to, envelopes, letters, papers, e-mail
       messages, chat logs and electronic messages, and other digital data files)
       concerning communications between individuals about child pornography or the
       existence of sites on the Internet that contain child pornography or that cater to
       those with an interest in child pornography or sex trafficking.

             g.     Any and all notes, documents, records, or correspondence, in any
      format or medium (including, but not limited to, envelopes, letters, papers, e-mail
      messages, chat logs and electronic messages, and other digital data files)
      concerning membership in online groups, clubs, or services that provide or make
      accessible child pornography to members.

             h.     Any and all visual depictions of minors.

             i.     Evidence of user attribution showing who used or owned the Device
      at the time the things described in this warrant were created, edited, or deleted,
      such as logs, phonebooks, saved usernames and passwords, documents, and
      browsing history.

            j.      Evidence showing Ian J. Dukes state of mind.

      As used above, the terms "records" and "information" include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created

or stored, including any form of computer or electronic storage (such as flash memory or

other media that can store data) and any photographic form.
                                           17
   2:19-mj-07233-EIL # 1           Page 19 of 19




       This warrant authorizes a review of electronic storage media and electronically

stored information seized or copied pursuant to this warrant in order to locate evidence,

fruits, and instrumentalities described in tltis warrant. The review of tltis electronic data

may be conducted by any government personnel assisting in the investigation, who may

include, in addition to law enforcement officers and agents, attorneys for the government,

attorney support staff, and technical experts. Pursuant to this warrant, the FBI may

deliver a complete copy of the seized or copied electronic data to the custody and control

of attorneys for the government and their support staff for their independent review.




                                            18
